ORDER
PER CURIAM.
Appellant, Timothy Patrick Maher, appeals the judgment and order of the Circuit Court of St. Louis County granting Respondent’s, Rosemary Frances Maher’s, motion for attorney’s fees and costs on appeal. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgement of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 84.16(b).